Citation Nr: 0029228	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-11 673A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits for injury from 
pacemaker wires pursuant to the provisions of 38 U.S.C.A. § 
1151 (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



FINDINGS OF FACT

1.	The veteran had active duty from April 1946 to July 1948 
and from January 1951 to February 1951.  

2.	On October 25, 2000, the Board of Veterans' Appeals 
(Board) was notified that the veteran died on 
September [redacted], 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal for compensation benefits.  As a matter of law, claims 
do not survive the claimant's death.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  This appeal on the merits has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).






ORDER

The appeal is dismissed.




		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals

 


